





geelogoa14.jpg [geelogoa14.jpg]
6100 CENTER DRIVE, SUITE 1020
LOS ANGELES, CA 90045


March 23, 2018


Josh Marks
c/o Global Eagle Entertainment Inc.
6100 Center Drive, Suite 1020
Los Angeles, CA 90045


Re: Second Amended and Restated Employment Letter


Dear Josh:


Global Eagle Entertainment Inc. (the “Company”) is pleased to offer you
employment on the terms set forth herein. The terms in this letter agreement
(this “Agreement”) shall become effective on April 1, 2018, from and after which
date this Agreement shall amend and restate and supersede in all respects your
Amended and Restated Employment Letter dated August 9, 2016.


You and the Company hereby agree as follows:


1. Position. Your initial title will be Chief Executive Officer, reporting to
the Company’s Board of Directors (the “Board”).


2. Commencement Date. Your first day as CEO will be April 1, 2018 (the
“Commencement Date”).
3. Cash Compensation. The Company will pay you an initial base salary at the
rate of $500,000 per year from and after the Commencement Date (as may be
reviewed and adjusted from time to time in the discretion of the Board’s
Compensation Committee), less applicable withholdings and payroll taxes, payable
in accordance with the Company’s standard payroll schedule. In addition to the
foregoing base salary, you will be eligible for an annual performance bonus
under the Company’s Annual Incentive Plan (as in effect from time to time) (the
“AIP”), with an initial AIP bonus target of 100% of your annual base salary.
(Your 2018 AIP bonus (if any) will be calculated using that target and your new
annual base salary effective on the Commencement Date, without any “blending”
based on your prior AIP target or annual base salary in effect during 2018 prior
to the Commencement Date.) The final determination of eligibility and payment of
all performance bonuses shall be subject to the complete discretion of the
Compensation Committee.


4. Equity Incentive. The Compensation Committee may consider you for equity
grants from time to time, including in respect of your service during the 2018
performance year.


5. Change in Control and Severance Protection. You will continue to participate
in the Company’s Change in Control and Severance Plan for Senior Management (as
amended from time to time, the “Executive Severance Plan”) as a “Tier II
participant” thereunder. You agree that this Agreement constitutes your
affirmative election in writing to continue to be treated as a “Tier II
participant” under the Executive Severance Plan notwithstanding your new
position as CEO, unless and until you and the Compensation Committee mutually
agree otherwise at a future date. For the avoidance of doubt, your relocation
and commuting to (and/or working out of) the Company’s offices in Los Angeles,
California (and





--------------------------------------------------------------------------------





any other associated changes in your employment terms as outlined herein) shall
not be deemed “Good Reason” under the Executive Severance Plan. In addition to
your Executive Severance Plan protections, if the Company terminates your
employment without “Cause” or if you terminate your employment for “Good Reason”
(each as defined in the Executive Severance Plan), then the Company shall
reimburse you for (i) contractual lease penalties arising out of the termination
of your Los Angeles, California apartment lease (if you continue to rent an
apartment in Los Angeles at that time) and (ii) transportation expenses for one
vehicle and your apartment contents from Los Angeles, California to Washington,
D.C. (if you continue to rent an apartment in Los Angeles at that time).


6. Relocation Expenses. The Company will provide you with a one-time relocation
expense reimbursement (subject to the Company’s customary relocation policies)
in connection with the relocation of your Miramar, Florida residence to Los
Angeles, California.


7. Temporary Living Allowance. The Company will pay you an allowance of $237 per
day for each working day that you are in the Company’s Los Angeles, California
offices, until the earlier of (i) the 12-month anniversary of the Commencement
Date and (ii) the date on which you establish a primary residence in the Los
Angeles, California area.


8. Employee Benefits. You will continue to be entitled to receive standard
employee benefits (including paid-time-off benefits) made available by the
Company to its employees to the full extent of your eligibility. The Company
reserves the right to add, terminate and/or amend any employee benefit plans,
policies, programs and/or arrangements from time to time without notice or
consideration paid to you.


9. Expense Reimbursement. In accordance with the Company’s travel and
expense-reimbursement policies, the Company shall reimburse you for all business
travel. The Company will also reimburse other out-of-pocket expenses reasonably
incurred by you in the performance of your services hereunder during the term of
your employment. All reimbursable expenses shall be appropriately documented in
reasonable detail by you upon submission of any request for reimbursement, and
in a format and manner consistent with the Company’s expense reporting policies
and procedures, as well as applicable federal and state tax record-keeping
requirements.


10. Restrictive Covenant Agreement. You previously signed on August 4,
2015 the Company’s Employee Statement & Agreements Regarding Confidentiality,
Proprietary Information and Invention Assignment (the “Restrictive Covenant
Agreement”). Your Restrictive Covenant Agreement is attached hereto as
Attachment A. It shall continue in full force and effect from and after the date
hereof.


11. Employment Relationship. Your employment with the Company will continue to
be “at will,” meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without cause. Any contrary
representations that may have been made to you are superseded by this Agreement.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company (other than
you).


12. Director Service. During your tenure as CEO, the Board will nominate you to
serve as a member of the Board, and submit your nomination for stockholder
approval at each annual stockholders’ meeting during that period. You will not
receive any director compensation for your Board service with respect to any
period during which you are a Company employee.







--------------------------------------------------------------------------------





13. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Board. You have indicated that
you may request in the future to serve on the board of directors of one
privately-held for-profit company, and the Board will consider that request in
good faith at such time under the Company’s Conflicts of Interest Policy.


14. Employee Representations, Warranties and Covenants; Company Policies. You
represent and warrant that you have no contractual commitments or other legal
obligations or restrictions (including to any prior employer) that would
prohibit or impair you from performing your duties for the Company. You agree
not to violate any confidentiality, restrictive covenant (e.g., a
non-solicitation or non-competition obligation) or other obligations that you
owe to any other person (including to any prior employer) during your employment
with the Company. You agree to abide by the Company’s general employment
policies and practices, including those set forth in its Employee Handbook, its
Conflicts of Interest Policy, its Code of Ethics and its Whistleblower Policy
and Procedures (as each may be amended from time to time) as well as such other
policies and procedures as the Company establishes from time to time.


15. Withholding Taxes. All forms of compensation referred to in this Agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.


16. Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by applicable
law, the parties waive any provision of law which renders any such provision
prohibited or unenforceable in any respect.


17. Applicable Law; Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the laws of the State of California, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Subject to the requirements of this Section 17 and those in
Section 18, in any action between any of the parties arising out of or relating
to this Agreement or any of the transactions contemplated by this Agreement: (a)
each of the parties irrevocably and unconditionally consents and submits to the
jurisdiction and venue of the state and federal courts located in the State of
California; (b) if any such action is commenced in a state court, then, subject
to applicable law, no party will object to the removal of such action to any
federal court located in the State of California; (c) each of the parties
irrevocably waives the right to trial by jury; and (d) each of the parties
irrevocably consents to service of process by first class certified mail, return
receipt requested, postage prepaid, to the address on file with the Company.
Notwithstanding anything to the contrary herein, prior to any party commencing
any proceeding, the parties shall negotiate in good faith to resolve the dispute
in question before commencing the dispute resolution procedures set forth in
Section 18 or an action under this Section 17.


18. Arbitration. Except for injunctive or other equitable relief or as otherwise
provided in this Agreement, any dispute arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement shall be
determined by arbitration in the State of California, before a single arbitrator
that is independent of the parties and selected in accordance with, and the
arbitration shall be administered by JAMS pursuant to JAMS’s Comprehensive
Arbitration Rules and Procedures excluding its optional Arbitration Appeal
procedures. The arbitration hearings shall be confidential. To the maximum
extent permitted by legal requirements, the decision of the arbitrator shall be
final and binding and not be subject to appeal (but will be subject to being
vacated pursuant to 7511 of the New York Code). Each party will





--------------------------------------------------------------------------------





bear its own fees and expenses. If a party against whom the arbitrator renders
an award fails to abide by such award, the other party may seek to enforce such
award in a court of competent jurisdiction.


19. No Waiver. Except as otherwise provided herein, no action taken pursuant to
this Agreement, including any investigation by or on behalf of any party, shall
be deemed to constitute a waiver by the party taking such action of compliance
with any representations, warranties, covenants or agreements contained in this
Agreement. Any term, covenant, agreement, obligation, undertaking, condition,
representation or warranty under this Agreement may be waived at any time by the
party which is entitled to the benefit thereof, but only by a written notice
signed by such party expressly waiving such term, covenant, agreement,
obligation, undertaking, condition, representation or warranty. The failure of
any party to insist, in any one or more instances, upon performance of the terms
or conditions of this Agreement shall not be construed as a waiver or
relinquishment of any right granted hereunder or of the future performance of
any such term, covenant or condition. No waiver on the part of any party of any
right, power or privilege, nor any single or partial exercise of any such right,
power or privilege, shall preclude any further exercise thereof or the exercise
of any other such right, power or privilege.


20. Amendment. This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by all of the parties hereto.


21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and it will not be necessary in making proof of
this Agreement or the terms of this Agreement to produce or account for more
than one of such counterparts. All counterparts shall constitute one and the
same instrument. Each party may execute this Agreement via a facsimile (or
transmission of a PDF file) of a counterpart of this Agreement. In addition,
facsimile or PDF signatures of authorized signatories of any party shall be
valid and binding and delivery of a facsimile or PDF signature by any party
shall constitute due execution and delivery of this Agreement.


22. Entire Agreement. This Agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company, including your Offer of Employment dated August 4,
2015 and your Amended and Restated Employment Letter dated August 9, 2016;
provided, however, that this Agreement shall not supersede either party’s
obligations as set forth in the Agreement and Plan of Merger made and entered
into as of August 4, 2015 (the “Merger Agreement”) between us relating to the
MasFlight acquisition, which obligations shall continue in full force and
effect, including with respect to any earn out amounts that may become payable
to you pursuant to the Merger Agreement. Subject to the proviso in the
immediately preceding sentence, the parties have voluntarily agreed to define
their rights, liabilities and obligations respecting the subject matter hereof
exclusively in contract pursuant to the express terms and provisions of this
Agreement; and the parties expressly disclaim that they are owed any duties or
are entitled to any remedies not expressly set forth in this Agreement.
Furthermore, the parties each hereby acknowledge that this Agreement embodies
the justifiable expectations of sophisticated parties derived from arm’s length
negotiations.


***















--------------------------------------------------------------------------------






Please indicate your agreement with these terms by signing and dating this
Agreement and returning it to the undersigned.


 
 
Very truly yours,
 
 
 
 
 
 
GLOBAL EAGLE ENTERTAINMENT INC.
 
 
By:
/s/: Jeff Leddy
 
 
Printed Name:
Jeff Leddy
 
 
Title:
CEO





I have read and accept this Agreement and the terms herein:
/s/: Josh Marks
 
 
 
Josh Marks
 
 
 
 
 
 
 
 
Dated:
March 23, 2018
 
 
 





Attachment


Attachment A: Employee Statement & Agreements Regarding Confidentiality,
Proprietary Information and Invention Assignment





--------------------------------------------------------------------------------






Attachment A


See attached.


(As entered into with the Company on August 4, 2015.)




--------------------------------------------------------------------------------





Attachment A


GLOBAL EAGLE ENTERTAINMENT INC. EMPLOYEE STATEMENT & AGREEMENTS REGARDING
CONFIDENTIALITY, PROPRIETARY INFORMATION
AND INVENTION ASSIGNMENT


In consideration of and as a condition of my employment and continued employment
with Global Eagle Entertainment Inc., its subsidiaries, affiliates, successors
or assigns (together "Global Eagle"), and my receipt of the salary and other
compensation to be paid to me by Global Eagle, I, the undersigned employee, do
hereby agree to the following (this "Agreement"):


1. PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS
Global Eagle is an electronics, entertainment and services firm engaged in the
research, development, manufacturing, sale, support and provision of electronic
and communication systems, entertainment content; content logistics and
processing, and components and materials for providing broadband internet, video
and voice services on aircraft (the "Business of Global Eagle").


The success of Global Eagle depends, among other things, upon strictly
maintaining confidential and secret information relating to its trade secrets,
technology, accounting, costs, research, development, sales, manufacturing,
methods, production, testing, implementation, marketing,' financial information,
financial results, products, customers, suppliers, staffing levels, employees,
shareholders, officers and other information peculiarly within the knowledge of
and relating to the Business of Global Eagle, and to which employees may acquire
knowledge or have access to during the course of their employment by Global
Eagle. All such information is hereinafter collectively referred to as
"Proprietary Information." Proprietary Information shall be broadly defined, It
includes all information, data, trade secrets or know how that has or could have
commercial value or other utility in the Business of Global Eagle or in which it
contemplates engaging. Proprietary Information also includes all information the
unauthorized disclosure of which is or could be detrimental to the interests of
Global Eagle, whether or not such information is identified as confidential or
proprietary information by Global Eagle.


Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with Global Eagle or (ii) is or
becomes publicly known from another source that is under no obligation of
confidentiality to Global Eagle without fault on my part. I do not know any
information, data, trade secrets or know-how that would be Proprietary
Information but for this provision.


The success of Global Eagle also depends upon the timely disclosure of
inventions made by Global Eagle employees in the course of their employment and,
in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.


In view of the foregoing and in consideration ofmy employment by Global Eagle
and as a further condition thereof, I agree as fol1ows:


A. PREVIOUS EMPLOYMENT
I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I acknowledge and agree that 1 have a continuing obligation to
protect and safeguard the proprietary information of my former employer(s), if
any. 1 agree to read my agreement(s), if any, with my former employers(s) with
respect to proprietary information and to abide by all the terms and conditions
set forth therein.


B. PROPRIETARY INFORMATION
I shall use my best efforts to exercise utmost diligence to protect and guard
the Proprietary Information of Global Eagle. Neither during my employment by
Global Eagle nor thereafter shall I, directly or indirectly, use for myself or
another, or disclose to another, any Proprietary Information (whether acquired,
learned, obtained or developed by me alone or in conjunction with others) of
Global Eagle, except as such disclosure or use is (i) required in connection
with my employment with Global Eagle, (ii) consented to in writing by Global
Eagle or (iii) legally required to be disclosed pursuant to a subpoena or court
order, and in the case of (iii), disclosure may only be made after I have
informed Global Eagle of such requirement and assisted Global Eagle in taking
reasonable steps to seek a protective order or other appropriate action. I agree
not to remove any materials relating to the work




--------------------------------------------------------------------------------





performed at Global Eagle without the prior written permission of the Board of
Directors of Global Eagle. Upon request by Global Eagle at any time, including
the event of my termination of employment with Global Eagle, I shall promptly
deliver to Global Eagle, without retaining any copies, notes or excerpts
thereof, all memoranda, journals, notebooks, diaries, notes, records, plats,
sketches, plans, specifications, or other documents (including documents on
electronic media) relating directly or indirectly to any Proprietary Information
made or compiled by or delivered or made available to or otherwise obtained by
me. Each of the foregoing obligations shall apply with respect to Proprietary
Information of customers, contractors and others with whom Global Eagle has a
business relationship, learned or acquired by me during the course ofmy
employment by Global Eagle. The provisions of this section shall continue in
full force and effect after my termination of employment for whatever reason.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
(i) prohibit the employee from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whist]eblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by Global Eagle of any reporting
described in clause (i).


C. COPYRIGHT & MASK WORKS
All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business of Global Eagle, and which are not expressly
released by Global Eagle in writing, shall be deemed as a work for hire and
shall be the sole and exclusive property of Global Eagle, its successors,
assigns or other legal representatives.


D. INVENTIONS
With the exception of "EXEMPT" inventions, as defined herein, any and all
inventions, including origina1 works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first. reduced to practice),
either alone or with others during the period of my employment by Global Eagle
(hereinafter referred to as "Global Eagle Inventions") shall be the sole and
exclusive property of Global Eagle, its successors, assigns, designees, or other
legal representatives ("Global Eagle Representatives") and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to Global Eagle all of
my right, title and interest in such Global Eagle Inventions.


I agree to keep and maintain adequate and current written records of all Global
Eagle Inventions and their development that I make (solely or jointly with
others) during the period of employment. These records will be in the form of
notes, sketches, drawings, and any other format that may be specified by Global
Eagle. The records will be available to and remain the sole property of Global
Eagle at all times.


I shall, without further compensation or consideration, but at no expense to me:


(a) Communicate to Global Eagle any facts known by me respecting said Global
Eagle Inventions;


(b) do all lawful acts, including the execution and delivery of all papers and
proper oaths and the giving of testimony deemed necessary or desirable by Global
Eagle or Global Eagle Representatives, with regard to said Global Eagle
Inventions, for protecting, obtaining, securing rights in, maintaining and
enforcing any and all copyrights, patents, mask work rights or other
intellectual property rights in the United States and throughout the world for
said Global Eagle Inventions, and for perfecting, affirming, recording and
maintaining in Global Eagle and Global Eagle Representatives sole and exclusive
right, title and interest in and to the Global Eagle Inventions, and any
copyrights, Patents, mask work rights or other intellectual property rights
relating thereto; and


(c) generally cooperate to the fullest extent in all matters pertaining to said
Global Eagle Inventions, original works of authorship, concepts, trade secrets,
improvements, de'-';elopments and discoveries, any and all applications,
specifications, oaths, assignments and all other instruments which Global Eagle
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to Global Eagle, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Global




--------------------------------------------------------------------------------





Eagle Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto.


An "EXEMPT" invention is one which:


(a) was developed entirely on my own time without using Global Eagle equipment,
supplies, facilities, or trade secret information;


(b) does not relate at the time of conception or reduction to practice of the
invention to Global Eagle business, or to its actual or demonstrably anticipated
research or development; and


(c) does not result from any work performed by me for Global Eagle.




Inventions which I consider to be "EXEMPT" but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.


I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. If Global
Eagle is unable because of my mental or physical incapacity or for any other
reason to secure my signature lo apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Global
Eagle Inventions or original works of authorship assigned lo Global Eagle as
above, then I hereby irrevocably designate and appoint Global Eagle and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of
letters, patents or copyright registrations thereon with the same legal force
and effect as if executed by me.


Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Agreement.


NOTICE UNDER SECTION 2872
This Agreement has been drafted to be in conformance with Section 2870 of
Article 3 .5 (INVENTIONS MADE BY EMPLOYEE) of the Labor Code of the State of
California as amended 1991 and, as required by Section 2872, notification is
hereby given that this Employment Agreement does not apply to an invention which
qualifies as an "EXEMPT" invention under the provisions of Section 2870. Global
Eagle reserves the right to modify Provision D to conform to applicable state or
federal law. Please note that your obligations under this Agreement may change
pursuant to changes in the law of the State of California. California Labor Code
Section 2870 reads as follows:


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (!) Relate at the time of conception or reduction to practice of
the invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.


2. NON-COMPETITION AND NON-SOLICITATION
I acknowledge and agree that Global Eagle is entitled to protect its legitimate
business interests and investments and prevent me from using my knowledge of its
trade secrets and Proprietary Information to the detriment of Global Eagle. I
also acknowledge that the nature of the business of Global Eagle is such that
the on-going relationship among Global Eagle and its employees, clients and
customers is material and has a significant effect on the ability of Global
Eagle to obtain business. In view of the foregoing and in consideration ofmy
employment by Global Eagle and as further condition thereof, I agree as follows:


A. NON-COMPETITION




--------------------------------------------------------------------------------







During the period of my employment, I will use my best efforts, skill and
judgment 10 promote and advance Global Eagle's business interests and refrain
from competing, directly or indirectly, with Global Eagle.


B. NON-SOLICITATION
During the period of my employment and for one (1) year thereafter (the
"Restricted Period"), I. will not, without Global Eagle's prior written consent,
directly or indirectly, induce, knowingly solicit or encourage to leave the
employment of Global Eagle, any employee of Global Eagle.


I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect Global Eagle's legitimate business interests and
to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Agreement, whether because the time
limit is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of husiness or otherwise) than
is necessary to protect the business of Global Eagle, it is expressly understood
and agreed between the patties hereto that this Agreement is deemed modified to
the extent necessary to permit this Agreemeut to be enforced in any such
proceedings.


3. ARBITRATION


Except for injunctive or other equitable relief or as otherwise provided in this
Agreement, any dispute arising out of DI' relating to this Agreement or any of
the transactions contemplated by this Agreement shall be determined by
arbitration in the Commonwealth of Virginia, before a single arbitrator that is
independent of the parties and selected in accordance with, and the arbitration
shall be administered by JAMS pursuant to JAMS' Comprehensive Arbitration Rules
and Procedures excluding its optional Arbitration Appeal procedures. The
arbitration hearings shall -be confidential. To the maximum extent permitted by
legal requirements, the decision of the arbitrator shall be final and binding
and not be subject to appeal (but will be subject to being vacated pursuant to
7511 of the New York Code). Each party will bear its own fees and expenses. If a
party against whom the arbitrator renders an award fails to abide by such award,
the other party may seek to enforce such award in a court of competent
jurisdiction.


4. GENERAL PROVISIONS


A. This Agreement will be governed by the laws of the Commonwealth of Virginia.


B. This Agreement sets forth the entire agreement and understanding between
Global Eagle and me relating to the subject matter herein and merges all prior
discussions between us. No · modification of DI' amendment to this Agreement,
nor any waiver or any rights under this Agreement, will be effective unless in
writing signed by the patty to be charged. Any subsequent change or changes in
my duties, salary or compensation will not affect the validity or scope of this
Agreement.


C. Nothing contained herein shall be construed to require the commission of any
act contrary to law. Should there be any conflict between any provisions hereof
and any present or future statute, law, ordinance, regulation, or other
pronouncement having the force of law, the latter shall prevail, but the
provision of this Agreement affected thereby shall be curtailed and limited only
to the extent necessary to bring it within the requirement of the law, and the
remaining provisions of this Agreement shall remain in full force and effect.


D. This Agreement may not be assigned by me without the prior written consent of
Global Eagle. Subject to the foregoing sentence, this Agreement will be binding
upon my heirs, executors, administrators and other legal representatives and
will be for the benefit of Global Eagle, its successors, and its assigns.


E. The provisions of this Agreement are severable, and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions or parts thereof shall nevertheless be
binding and enforceable. In the event that any provision of this Agreement is
deemed unenforceable, Global Eagle and I agree that a court or an arbitrator
chosen pursuant to the terms hereof shall reform such provision to the extent
necessary to cause it to be enforceable to the maximum extent permitted by law.
Global Eagle and 1 agree that each desires the court or arbitrator to reform
such provision, and therefore agree that the court or arbitrator will have
jurisdiction to do so and that each will abide by the determination of the court
or arbitrator.




--------------------------------------------------------------------------------







I have had the opportunity to review this Agreement at my leisure and have had
the opportunity to ask questions regarding the nature of my employment with
Global Eagle I have also been advised that I would be given the opportunity to
allow my legal counsel to assist me in the review of this Agreement prior to my
execution of this Agreement. 1 agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by Global Eagle. 1 have not
entered into, and I agree 1 will not enter into any oral or written agreements
in conflict herewith.


[signature page follows]






--------------------------------------------------------------------------------








l have road, and l understand and agree to comply with all conditions above
without any reservation whatsoever.


Signature:
/s/: Joshua Marks
 
Date:
August 4, 2015
Print Employee Name:
Joshua Senegal Marks
 
 
 

Global Eagle Entertainment lnc,
By:
/s/:Jay Itzkowitz
Name:
Jay Itzkowitz
Title:
SVP & General Counsel





